884 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Kenneth CARLSON, Plaintiff-Appellant,v.Robert BROWN;  Paul M. Baker, Sgt., Defendants-Appellees.
No. 89-1165.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, and CHARLES R. SIMPSON, III, District Judge.*

ORDER

2
Donald Kenneth Carlson, a Michigan prisoner proceeding pro se and in forma pauperis, appeals the order of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Carlson alleged that prison officials deprived him of property without due process of law.


4
The case was submitted to a magistrate who recommended dismissing the complaint with prejudice because Carlson failed to allege a proper claim for the deprivation of property without due process of law within the ambit of 42 U.S.C. Sec. 1983.


5
The district court reviewed the complaint in light of Carlson's objections to the magistrate's report.  The court adopted the report and recommendation and dismissed Carlson's complaint with prejudice.  Upon review, we find no error.


6
Accordingly, for the reasons set forth in the magistrate's November 25, 1988 report as adopted by the district court, the order of the dismissal is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles R. Simpson, III, U.S. District Judge for the Western District of Kentucky, sitting by designation